Citation Nr: 0214172	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
reflux, claimed as a stomach disorder due to exposure to 
herbicide.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam War.  

2.  The medical evidence shows that a hiatal hernia with 
esophageal reflux was not manifest until several years after 
his separation from service and that it is not otherwise due 
to service.  


CONCLUSION OF LAW

A hiatal hernia with reflux was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The supplemental 
statement of the case dated in March 2002 so notified the 
veteran.  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1999 rating decision, August 1999 statement of the case, 
and supplemental statements of the case dated through March 
2002, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate the claims.  In addition, at 
a personal hearing at the RO in April 2000, the veteran was 
advised as to the specific kind of evidence that would help 
establish his claim and he was told what assistance VA could 
provide in obtaining certain evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The 
veteran has specifically stated that there are no medical 
records available that are not already of record that might 
aid his claim.  The Board finds that the evidence in this 
case is sufficient to render a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The law further states that, for a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, each of the following 
specific diseases shall be considered to be incurred in or 
aggravated by such service notwithstanding the fact that 
there is no record of evidence of such disease during the 
period of such service.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2001 & 
as revised).  The specific diseases are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy, prostate cancer, 
and type II diabetes mellitus.  

The law and regulations further provide that the disease 
(except for diabetes mellitus) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneiform disease consistent 
with chloracne, porphyria cutanea tarda and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancer within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 C.F.R. § 3.307(a)(6).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means a transient peripheral neuropathy 
that appears within a week or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset.  

Neither hiatal hernia nor gastroesophageal reflux is among 
the above enumerated diseases.  Moreover, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and gastrointestinal and digestive 
disease outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  67 Fed. Reg. 42600, 42606 
(2002).  Therefore, service connection cannot be presumed for 
those disorders.  

Nevertheless, service connection may still be established on 
the basis of direct service incurrence if the evidence shows 
that the claimed disability resulted from disease or injury 
that was incurred in service.  In this case, the service 
medical records are completely negative for gastrointestinal 
complaints or pertinent abnormal clinical findings.  The 
medical evidence shows that esophagitis was first diagnosed 
and treated in 1990, many years after the veteran's 
separation from service.  Moreover, the veteran has twice 
testified that he did not experience any gastrointestinal 
problems during service and that they did not appear for 
several years after his separation from service.  

Subsequent VA treatment records reflect diagnoses of a hiatal 
hernia and GERD (gastroesophageal reflux disease).  No 
examiner, including on VA examination of May 1999, has opined 
that the veteran's gastrointestinal disorders are due in any 
way to service and the veteran himself has testified that no 
examiner has advised him that such is the case.  

The veteran has also testified that he has had diarrhea for 
many years, opining that that condition was related to his 
hiatal hernia and reflux disease.  In addition, the veteran 
submitted a statement from his wife to the effect that she 
recalled that "it wasn't long after we got married [in 
January 1970] he told me about his chest pain and diarhea 
[sic]."  While the veteran's wife's statement may serve to 
indicate continuity of symptomatology over the years since 
shortly after his separation from service, it does not and 
cannot provide the necessary link connecting the disorder to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, such statements regarding any continuity of 
symptomatology are outweighed by other evidence including the 
veteran's application for benefits dated in January 1979 and 
a VA examination report dated in March 1979 that show no 
complaints or findings relative to digestive problems.  
38 C.F.R. § 3.303(b)(If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim).  In sum, there 
simply is no competent evidence linking the veteran's current 
hiatal hernia and GERD, claimed as a stomach disorder, to 
service.  

In the absence of evidence of a hiatal hernia with reflux in 
service and lacking medical evidence that the veteran's 
current incarcerated hiatal hernia with esophageal reflux is 
in any way related to service, the Board finds that the 
criteria for service connection for hiatal hernia with reflux 
are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  



ORDER

Service connection for a hiatal hernia with reflux, claimed 
as a stomach disorder due to exposure to herbicide, is 
denied.  


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

